Weaver, J.
(dissenting). We are asked again1 to address appellate administrative review in the worker’s compensation arena: to determine what are sufficient findings of fact by a magistrate and to clarify the substantial evidence standard adopted by the Legislature in 1985.2 In this case, I would conclude that the magistrate did make sufficient findings of fact regarding causation and that the Worker’s Compensation Appellate Commission exceeded its appellate review authority by substituting its own factual findings for those of the magistrate. Therefore, I would reverse the decision of the Court of Appeals and reinstate the magistrate’s decision.
ADMINISTRATIVE APPELLATE REVIEW
A. FINDINGS OF FACT
The Court of Appeals affirmed the wcac’s reversal of the magistrate on the ground that the magistrate failed to make findings of fact regarding the cause of plaintiff’s pulmonary difficulties. The Worker’s Disability Compensation Act requires magistrates to make findings of fact. MCL 418.847(2); MSA 17.237(847)(2) provides:
[T]he worker’s compensation magistrate, in addition to a written order, shall file a concise written opinion stating his or her reasoning for the order including any findings of fact and conclusions of law.
Findings of fact are "[determinations from the evidence of a case . . . concerning facts averred *599by one party and denied by another.”3 Findings of fact are integral to the effective administration of justice. People v Smith, 101 Mich App 110, 115; 300 NW2d 470 (1980).
The primary purpose of both administrative and judicial fact finding is to facilitate appellate review.4 "Findings of fact in a nonjury case serve a function paralleling the judge’s charge in a jury case, that of revealing the law applied by the fact finder.” People v Jackson, 390 Mich 621, 627; 212 NW2d 918 (1973). Findings of fact map the path taken by a trial court through conflicting evidence. Powell v Collias, 59 Mich App 709, 714; 229 NW2d 897 (1975), citing Braidwood v Harmon, 31 Mich App 49, 58-59; 187 NW2d 559 (1971). Brevity in the articulation of factual findings is not fatal, as long as the appellate body is not forced to draw so many inferences that its review becomes merely speculative. Powell v Collias, supra at 714, 716.
In this case, plaintiff bore the burden of proving *600by a preponderance of the evidence that her exposure to chemical fumes caused her injury.5
In all successful workers’ compensation cases, the claimant must establish by a preponderance of the evidence both a personal injury and a relationship between the injury and the workplace. Where it is only plaintiff’s symptoms, not his underlying condition, which have been aggravated by his employment, plaintiff is entitled to a closed award of benefits only.[6] [Citations omitted.]
To that end, plaintiff provided the deposition testimony of two pulmonary specialists, Dr. Stinar and Dr. Brush, both of whom attributed the cause of her difficulties, at least in part, to her exposure to chemical fumes. Of his diagnosis Dr. Brush noted, "[ojbviously this is conjecture on my part since I did not evaluate the patient” when she was working with chemicals. However, defendant’s pulmonary specialist, Dr. Hall, attributed the cause of plaintiff’s difficulties to a congenital condition that was only temporarily aggravated by exposure to chemical fumes.
Because the doctors’ depositions offered conflicting evidence regarding the cause of plaintiff’s difficulties, it was incumbent upon the magistrate to articulate which evidence he found persuasive. The magistrate found:_
*601Dr. Stinar again examined the plaintiff on March 30, 1987. He found her lungs clear, she was breathing better and demonstrated none of her previous symptoms. Later medical exams by Dr. Hall and Dr. Brush indicate that the plaintiff is fully able to engage in any form of common labor but that she avoid contact with chemicals she was exposed to at defendant’s plant especially mek. On page 15 of his deposition Dr. John Hall testified that while the plaintiff does have small airways dysfunction that this is a congenital condition and her exposure to a solvent such as mek only causes a temporary irritation.
Based on all the evidence, I find that the plaintiff has failed to prove a compensable disability by a preponderance of the evidence.
The magistrate did not merely review the evidence as concluded by the Court of Appeals.7 Nor is the magistrate’s discussion of the facts impermissibly selective as suggested by the majority.8 Rather, the magistrate distilled from the testi*602mony of each doctor facts relevant to the legal question of compensability. The magistrate was cognizant of the causal link required between plaintiff’s alleged disability and her work and he clearly accepted Dr. Hall’s diagnosis of small airways dysfunction and that small airways dysfunction was a congenital condition.9 The possible causes proposed by Drs. Stinar and Brush were incompatible with Dr. Hall’s and it was, therefore, unnecessary for the magistrate to specifically reject them.10
Furthermore, the magistrate’s finding that Drs. Stinar and Brush each advised plaintiff to avoid chemical fumes is not inconsistent with his conclusion that small airways dysfunction caused her symptoms. Even Dr. Hall acknowledged that chemical fumes would temporarily irritate plaintiff’s condition. Appellate review was not hindered by the magistrate’s brevity, nor was it necessary for the wcac to make inferences in order to understand the magistrate’s legal conclusion regarding *603work causation.11 Therefore, I would hold that the magistrate adequately stated findings of fact.
B. SUBSTANTIAL EVIDENCE
The findings of fact by a worker’s compensation magistrate are conclusive on appellate review by the wcac if supported by "competent, material, and substantial evidence on the whole record.”12 The wcac must defer to the magistrate’s findings of fact if "a reasonable mind” would accept the evidence on the whole record as "adequate to justify the conclusion.”13 Magistrates may pass on the credibility of witnesses and draw inferences from the facts they find. Thomas v Chrysler Corp, 164 Mich App 549, 557; 418 NW2d 96 (1987). If the wcac finds that a magistrate’s decision regarding witness credibility is not supported by substantial evidence, it must clearly explain why.14 The wcac acts beyond the scope of its appellate review powers if it renders its own "findings of fact in the face of substantial evidence . . . .” Palmer v ITT Hancock, 189 Mich App 509, 515; 474 NW2d 136 (1991).
This Court addressed review for "substantial evidence” in Holden v Ford Motor Co, 439 Mich 257, 261-262; 484 NW2d 227 (1992).
*604This substantial evidence standard provides for administrative appellate review more deferential to the hearing officer’s decision than de novo review, but for more searching review by the wcac than judicial review under the "any evidence standard.’[15]
Quoting MERC v Detroit Symphony Orchestra, Inc, 393 Mich 116, 124; 223 NW2d 283 (1974), in Holden this Court stated:
"Although [substantial evidence] . . . review does not attain the status of de novo review, it necessarily entails a degree of qualitative and quantitative evaluation of evidence considered by an agency. Such review must be undertaken with considerable sensitivity in order that the courts accord due deference to administrative expertise and not invade the province of exclusive administrative fact-finding by displacing an agency’s choice between two reasonably differing views.”[16]
Correct application of the substantial evidence standard furthers the legislative goal of reducing the number of appeals from magistrate decisions. Holden, supra at 260.
The wcac explained its reversal of the magistrate in this case as follows:
In the case before us there is ample medical and lay testimony linking plaintiff’s pulmonary problems to her exposure to chemicals at defendant.
For the foregoing reasons, we find that the competent, material, and substantial evidence on the record as a whole, together with the correct application of the relevant law, require a finding that plaintiff has a work-related disability due to *605sensitization found to have developed as a result of her chemical exposure at defendant which prevents her from returning to her skilled work as a laboratory. technician. . . . The Magistrate’s findings to the contrary are unsupported by the requisite evidence, and they are legally incorrect.[17]
Although the wcac had no difficulty understanding the magistrate’s findings of fact regarding causation, it failed to accord the magistrate’s findings the requisite deference.
The correct appellate review standard was not whether there was "ample” evidence linking plaintiff’s difficulties to chemical fumes. The correct appellate review standard was whether a reasonable person could accept the magistrate’s findings as adequate to support his conclusion that the plaintiff had failed to prove a compensable disability by the preponderance of the evidence.18
Because conflicting conclusions could be drawn from the evidence presented in this case, it was the magistrate’s duty, as the trier of fact, to discern which evidence he found to be credible.19 The magistrate’s findings were:
1. As of March 30, 1987, Dr. Stinar found that plaintiff exhibited "none of her previous symptoms.”
2. Subsequent examinations by Drs. Hall and Brush showed plaintiff to be "fully able to engage in any form of common labor
3. Plaintiff was advised by all three doctors to avoid "contact with the chemicals” used at defendant’s plant, especially mek._
*6064. Plaintiff has "small airways dysfunction.”
5. Small airways dysfunction is "a congenital condition.”
6. Her exposure to a "solvent such as mek only causes a temporary irritation.”
The wcac asserted that these findings were "unsupported by the requisite evidence . . . .” 1991 WCACO 367, 373. The wcac evidently inferred its finding that plaintiff’s difficulties "developed as a result of her chemical exposure” from Drs. Stinar and Brush’s advice to plaintiff to avoid chemical exposure. However, the wcac failed to explain why such a finding was necessary, given evidence to the contrary. The wcac essentially conducted a de novo review when it substituted its findings for those of the magistrate.
Both Dr. Stinar and Dr. Brush appear to have based their advice to plaintiff on plaintiff’s self-described symptoms. Because the magistrate had the opportunity to observe plaintiff’s testimony and to gauge her credibility, it was within his authority to accord Dr. Hall’s diagnosis greater weight. The magistrate’s finding that plaintiff suffered from a congenital condition that was only temporarily aggravated by chemical fumes is reasonably based on evidence from the record and adequate to justify his conclusion.
Therefore, I would hold that the wcac exceeded its appellate review authority by failing to accord the magistrate’s findings the deference required by statute.
CONCLUSION
Because the magistrate made findings of fact on the basis of substantial evidence that support his conclusion that plaintiff was not compensably dis*607abled, and because the wcac failed to accord the magistrate’s findings and conclusion the deference required by statute, I would reverse the decision of the Court of Appeals and reinstate the opinion of the magistrate.
Boyle and Riley, JJ., concurred with Weaver, J.

 See, e.g., Holden v Ford Motor Co, 439 Mich 257; 484 NW2d 227 (1992).


 1985 PA 103.


 Black’s Law Dictionary (6th ed).


 MCR 2.517(A) sets forth the more inclusive requirements for findings by the court than those required of magistrates by MCL 418.847; MSA 17.237(847). MCR 2.517(A) requires:
(1) In actions tried on the facts without a jury or with an advisory jury, the court shall find the facts specially, state separately its conclusions of law, and direct entry of the appropriate judgment.
(2) Brief, definite, and pertinent findings and conclusions on the contested matters are sufficient, without over elaboration of detail or particularization of facts.
(3) The court may state the findings and conclusions on the record or include them in a written opinion.
(4) Findings of fact and conclusions of law are unnecessary in decisions on motions unless findings are required by a particular rule. See, e.g., MCR 2.504(B).
(5) The clerk shall notify the attorneys for the parties of the findings of the court.
(6) Requests for findings are not necessary for purposes of review.
(7) No exception need be taken to a finding or decision.


 See, e.g., Aquilina v General Motors Corp, 403 Mich 206, 211; 267 NW2d 923 (1978). "Disability” under the worker’s compensation act at the time of plaintiff’s April 1987 filing required proof of
a limitation of an employee’s wage earning capacity in the employee’s general field of employment resulting from a personal injury or work related disease. The establishment of disability does not create a presumption of wage loss. [MCL 418.401(1); MSA 17.237(401)(1).]


 Thomas v Chrysler Corp, 164 Mich App 549, 555; 418 NW2d 96 (1987).


 The Court of Appeals stated:
In his opinion, the magistrate mentioned evidence concerning the cause of plaintiff’s sensitivity. However, he made no express finding of fact regarding the issue. He simply reviewed the evidence, then announced his decision that plaintiff had failed to prove a compensable disability by a preponderance of the evidence. [204 Mich App 259, 261; 514 NW2d 228 (1994).]


 Ante at 596 and n 6. Ironically, the majority exceeds its review authority and effectively revives de novo review, contrary to the 1985 amendments to the Worker’s Disability Compensation Act. By selectively omitting pertinent details from Dr. Brush’s testimony, the majority fails to match the magistrate’s clarity and thoroughness. Dr. Brush’s diagnosis was equivocal. He stated:
Presently there is no evidence of any lung disease whatsoever in Mrs. Woody. From review of her history and records from Dr. Steiner’s [sic] office, I would, however, suspect that she did indeed [sic] an occupational asthma that developed as a result of chemical exposures on her job. She gives a classic history of "occupational asthma” and has cleared significantly since she has left the area. The fact that she saw an allergist and was *602told that she had other allergies is likewise very consistent with this development of occupational asthma. Obviously this is conjecture on my part since I did not evaluate the patient at that time, but it is all very typical of this pattern. [Emphasis added.]


 This conclusion is supported by the fact that the magistrate relied on Thomas v Chrysler Corp, 1986 WCABO 3, 4. In Thomas, an employee claimed that exposure to grease, oil, and hot temperatures caused "pimpling” all over his body. The wcab denied the claim because the claimant failed to prove that his work caused or aggravated his preexisting condition. The Court of Appeals affirmed citing Carter v General Motors Corp, 361 Mich 577, 594; 106 NW2d 105 (1960). "Where it is only plaintiff’s symptoms, not his underlying condition, which have been aggravated by his employment, plaintiff is entitled to a closed award of benefits only.” Thomas, n 6 supra at 555.


 The majority’s misreading of the magistrate’s opinion promises to further confuse this area of law. The law does not require magistrates to discuss and expressly accept or discard every shred of evidence presented.


 Although the parties stipulated skilled employment, the magistrate found that the evidence did not support a finding of skilled employment. The magistrate’s mistake does not affect the dispositive issue of work causation, because a finding of work causation was required for both skilled and unskilled employee injuries.


 MCL 418.861a(3); MSA 17.237(861a)(3) provides:
Beginning October 1, 1986 findings of fact made by a worker’s compensation magistrate shall be considered conclusive by the commission if supported by competent, material, and substantial evidence on the whole record. As used in this subsection, "substantial evidence” means such evidence, considering the whole record, as a reasonable mind will accept as adequate to justify the conclusion.


 Id.


 Holden, n 1 supra at 267, n 19.


 Holden noted that Const 1963, art 6, § 28 limits judicial appellate review of the Worker’s Compensation Appellate Commission. Findings of fact by the wcac are conclusive absent fraud.


 Holden, supra at 264-265, n 16.


 1991 WCACO 367, 372-373.


 MCL 418.861a; MSA 17.237(861a).


 Thomas, n 6 supra.